TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00858-CV


                CalAtlantic Homes of Texas, Inc.; CalAtlantic Group, Inc.;
              Ryland Homes of Texas, Inc.; RH of Texas Limited Partnership;
                        and The Ryland Group, Inc., Appellants

                                               v.

                AG Masonry, LLC; Barker Roofing & Sheet Metal, Inc.;
             Builders Firstsource—South Texas, L.P.; DJ Plastering, LLC;
        Kenyon Plastering, Inc.; Lossen Bros., Inc.; Monreal Framing Corporation;
                           and Wortham Bros., Inc., Appellees


              FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-GN-17-005366, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants CalAtlantic Homes of Texas, Inc.; CalAtlantic Group, Inc.; Ryland

Homes of Texas, Inc.; RH of Texas Limited Partnership; and The Ryland Group, Inc. have filed

an unopposed motion to dismiss this appeal. We grant appellants’ motion and dismiss the

appeal. See Tex. R. App. P. 42.1(a).


                                             _________________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed on Appellants’ Motion

Filed: February 13, 2019